DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 04/22/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant argued that “...It is respectfully submitted that Chun does not disclose “receive, from the network node, information of at least another network node that supports the required network slice/service of the UE with Single Network Slice Selection Assistance Information (S-NSSAI) for uniquely identifying the required network slice/service, when the required network slice/service identified by the S-NSSAI of the UE is not supported by the network node”, as now recited in claim 1 as previously presented.
Specially, Chun does not describe “required network slice/service” of claim 1 since “required network slice/service” of claim 1 as previously presented is uniquely identified by the S-NSSAI. With reference to paragraph [0148] of Chun, Chun merely describes “in case of using the sponsored connectivity, payment not requested to the user is paid by a third party (e.g., an application service provider) instead”. Therefore, based on Chun’s teaching (refer to paragraph [0182] of Chun), when the network node does not support the sponsored connectivity, the network node does not consider whether the another network node (e.g., APN/ application service provider) could provide the same service with the sponsored connectivity as requested for the network node due to no identification being disclosed in Chun to recognize a network slice or service, but considers whether the another network node could provide free service. Thus, though the another network node could provide the sponsored connectivity, this sponsored connectivity does not provide the same network slice/service as the requested for the network node, especially Chun does not describe the S-NSSAI for identifying the required network slice/service.
On the contrary, claim 1 as previously presented clearly recites that the another network supports the same network slice/service, which is identified by the S-NSSAI, as required for the network node. Therefore, Chun fails to teach, disclose or suggest, for example, the information received by the UE indicates the another network that supports the required network/service of the UE with S-NSSAI” (emphasis added) (See Remarks, pages 10-13).
In response to applicant's arguments against the references individually, the Examiner respectfully disagrees with the argument above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Applicant clearly attacks Chun reference individually to show that Chun does not describe/teach “required network slice/service” of claim 1 since “required network is uniquely identified by S-NSSAI. However, the rejections are based on the combination of references, where Chun is not cited for teaching of S-NSSAI. Thus, the Applicant has failed to show nonobviousness by attacking Chun reference individually where the rejections are based on combination of references.
Furthermore, Chun clearly teaches on paragraphs [7, 8, 149, 168, 169, 171-172, 182] as follows:
	[0007] To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, according to one embodiment, a method of performing an attach procedure, which is performed by a user equipment (UE) in a wireless communication system, includes the steps of transmitting an attach request message including an APN (access point name) information request field to a network entity to ask the network entity to inform the UE of an APN providing sponsored connectivity, receiving an attach reject message including information indicating that the sponsored connectivity is not supported and information for a new attach procedure from the network entity, and transmitting a new attach request message to a different network entity based on cell information included in the information for the new attach procedure. 
[0008] The cell information included in the information for the new attach procedure includes frequency band information of a cell capable of immediately providing a service to the UE and information on a cell ID and the information for the new attach procedure can further include PLMN (public land mobile network) information related to the cell information. 

[0149] As a method of providing sponsored connectivity to a UE, it may consider a scheme of adding a field (e.g., a sponsored connectivity request field) indicating the request of the sponsored connectivity to an attach request message when the UE registers at a network using the attach request message. Having received the attach request message, the network can recognizes that the UE requests the sponsored connectivity. Hence, the network receives subscription information of the UE from a HSS and determines whether to provide the sponsored connectivity to the UE. 

[0168] FIG. 13 shows an embodiment for a case that the attach procedure mentioned earlier in FIG. 11 is rejected. As mentioned earlier in FIG. 11, in order to request sponsored connectivity, the UE can transmit an attach request message by including a sponsored connectivity request field in the attach request message. Having received the attach request message, the network can recognize that the UE requests for the sponsored connectivity. The network receives subscription information of the UE from an HSS to determine whether to provide the sponsored connectivity to the UE. If the network determines not to provide the sponsored connectivity to the UE or the network itself does not implement a sponsored connectivity function, the network can transmit an attach reject message to the UE. Having received the attach reject message, the UE is able to know that the UE is unable to generate the sponsored connectivity with the network. 
the UE should perform position registration by transmitting an attach request message to a different network service provider again. In this case, the UE is in a state that the position registration with the network is not performed yet while the UE selects the network, transmits the attach request message to request sponsored connectivity, and receives an attach reject message. In particular, the UE is unable to send an emergency call or receive a cell signal while the position registration is not performed. 

[0171] As a method for solving the abovementioned problem, although the attach procedure fails, it is necessary to minimize a procedure until the UE performs a new attach procedure. Hence, according to the embodiment proposed in the present invention, when a network entity transmits an attach reject message to the UE [S1340], information on a new cell and/or information on a new PLMN can be included in the attach reject message. 
[0172] Having received the attach reject message, the UE may camp on the new cell or may quickly establish a connection with the new PLMN. In other word, in order to eliminate a process of searching for the new cell or the new PLMN after the UE received the attach reject message, the network can transmit the attach reject message to the UE in a manner of including information for performing a new attach procedure in the attach reject message. The network can provide information on a cell capable of immediately providing a service to the UE (e.g., a frequency band supported by the cell, PCI (physical cell ID) information, etc.) using the subscription information of the UE included in the attach request message previously received from the UE. Or, the network can include information on a PLMN to be selected by the UE in the attach reject message to make the UE attempt to attach using the PLMN. Having received the attach reject message indicating that the sponsored connectivity has failed, the UE quickly selects a new cell based on the information on the cell and/or the information on the PLMN included in the message, transmits a new attach request message, and may be able to generate a new PDN connection [S1350]. In particular, it is able to minimize attach shutdown time via the aforementioned embodiment. 

[0182] If the network determines that the network is unable to support the free connectivity or the sponsored connectivity according to the inquiry of the UE, the network transmits information indicating that the free connectivity or the sponsored connectivity is rejected to the UE. Similar to the scheme mentioned earlier in FIG. 13, the network can inform the UE of information on a site and a service for which the free connectivity or the sponsored connectivity is available, and the like together with the information indicating that the free connectivity or the sponsored connectivity is rejected. 

Thus, clearly, Chun has taught the UE transmits to the network node/entity the attach request that including a sponsored connectivity request field which identifying the sponsored connectivity/service is required/requested by the UE (see paragraphs [7, 149]). As such, the sponsored connectivity, which is a not any connectivity/service/connection, but a particular network service uniquely identified by the UE and be recognized by the network entity/node. Therefore, Chun has required network slice/service” is uniquely identified by the information (in the attach request message sent by the UE) as cited in the claim 1.
Furthermore, Chun has taught the network entity when not able to support the sponsored connectivity uniquely identified by the UE, sends the reject message indicating a site for which the sponsored connectivity is available, to the UE (see paragraph [182]). Thus, the network node is clearly identify which network service required by the UE (based on identification, i.e. a sponsored connectivity request field, uniquely identified by the UE), and based on that considering whether the site could provide the sponsored connectivity as required by the UE. Accordingly, Chun has clearly taught the information received by the UE indicates the another network node/site that supports the required network service of the UE with identification information.
In view of the foregoing, the combination of references (as set forth below) has taught the “required network slice/service” is uniquely identified by S-NSSAI.

Regarding claim 1, the Applicant further argued that “On the contrary, claim 1 as previously presented clearly recites that the another network supports the same network slice/service, which is identified by the S-NSSAI, as required for the network node. Therefore, Chun fails to teach, disclose or suggest, for example, the information received by the UE indicates the another network that supports the required network/service of the UE with S-NSSAI.
Since Chun does not disclose the feature of that the required network slice/service is uniquely identified by the S-NSSAI, Chun fails to disclose the “condition” (e.g., when the required network slice/service identified by the S-NSSAI is not supported by the network node) for receiving the information, as recited in amended independent claim 1. Note that, Chun in paragraph [0168] merely describes that the UE can transmit an attach request message by including a sponsored connectivity request field in the attach request message. Have received the attach request message, the network can recognize that the UE request for the sponsored connectivity. As can be seen, neither UE nor network of Chun could identify the requested sponsored connectivity of the UE, and thus Chun does not disclose the identified sponsored connectivity is supported or provided by the network. Therefore, the “condition” for receiving information, as recited in amended independent claim 1, is not taught by Chun.
Furthermore, Chun in paragraph [0172] merely describes that the UE receives information for a new attach procedure (e.g., via attach reject message), which includes frequency band information of a cell capable of immediately providing a service to the UE, information on a cell ID, and/or PLMN information. As can be seen, Chun does not clearly specify that the information includes the another network that supports the same network slice/service required for the network and is identified by the S-NSSAI.
Therefore, it is respectfully submitted that neither Duan nor Chun discloses the subject matter of the “receiving” as recited in amended independent claim 1.
Since Chun is entirely silent with regard to the “receiving” as recited in amended independent claim 1, Chun does not disclose the feature “perform at least one of a plurality of mobility management procedures” according to the received “information” and the condition to “perform at least one of a plurality of mobility management procedures” as recited in amended independent claim 1” (emphasis added) (See Remarks, pages 13-14).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above. As set forth above, Chun has taught another network node/site supports the same network slice/service, which is identified by the information in the request sent by the UE, as required for the network node/site and other reference 
Furthermore, as set forth above, Chun has taught the network entity/site, sends the reject message indicating another site/entity that supporting the required network slice/service (sponsored connectivity network service) to the UE, when the network entity/site does not support the sponsored connectivity according to the inquiry of the UE (see paragraph [182]). As such, the UE and the network entity/site has clearly identified the requested network service/slice as the sponsored connectivity network service/slice, as inquired by the UE and uniquely identified by the particular filed, i.e. the sponsored connectivity request field, in the request message sent by the UE. Therefore, the “condition” (i.e. when the network entity/site does not support the sponsored connectivity according to the inquiry of the UE) for receiving information, as recited in the amended independent claim 1 is taught by Chun.
Accordingly, Chun has taught the UE receives the information on the another site/entity that supporting the requested/required network slice/service and is identified by the information (i.e. the sponsored connectivity request field), and thus, the combination of references has clearly taught the information includes the another site/entity that supports the same network slice/service required for the network site/entity and is identified by the S-NSSAI.
Since the combination of references has taught the “receiving” as recited in amended independent claim 1, the combination of references has clearly disclosed the received “information” and the condition to “perform at least one of a plurality of mobility management procedures” as recited in amended independent claim 1.

Regarding claim 1, the Applicant further argued that “...Duan in paragraph [0089]-[0093] describes the wireless terminal receives SI broadcast by the cell, where the SI may include information about a 3GPP access node (e.g., service capabilities supported by the cell and/or neighboring cell) and information about another locally accessible access node. Therefore, the wireless terminal determines the service capability of the accessible access node according to the access node information in the SI that is broadcasted by the cell.
It is noted that, the Examiner agrees that Duan does not teach the condition for receiving the information (see page 8 of the Final Action). Examiner points out that Chun has clearly taught the condition for receiving the information (the argument for Chun could be referred from above; however, since Duan does not disclose S-NSSAI, Duan does not teach the information includes the another network node supports the same network slice/service as required for the network, specifically network slice/service is identified by the S-NSSAI). Therefore, Applicant respectfully submits that a skilled person could not obtain the feature of the “receiving” of amended independent claim 1 through Duan and Chun, either singly or in combination” (emphasis added) (See Remarks, pages 14-15).
In response to applicant's arguments against the references individually, the Examiner respectfully disagrees with the argument above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant does not teach the information includes the another network node supports the same network slice/service as required for the network, specifically network slice/service is identified by the S-NSSAI”, simply because Duan does not teach the S-NSSAI. However, Duan is not cited to teach the S-NSSAI and the limitation is taught by other reference(s) in the combination as set forth above. 
On the contrary to the Applicant’s allegation, Duan teaches on paragraphs [89-93, 135, 139] as follows:
[0089] 2. For a found cell, the wireless terminal receives and reads system information that is broadcast by the cell, and the system information may include information about a 3GPP access node and information about another locally accessible access node. Specifically, the system information includes: 
[0090] (1) information about a 3GPP access node, which includes information such as service capabilities/a service capability supported by a serving cell (that is, a cell that broadcasts the system information) and/or a neighboring cell, and may further include types/a type of a serving cell and/or a neighboring cell, for example, a mobile cell (Nomadic Cell, or Mobile Cell), where the mobile cell is a cell provided by a mobile device (such as an in-vehicle micro base station or an in-vehicle WLAN access point); 
[0091] (2) information about a non-3GPP access node, such as information about adjacent (including overlapping coverage) APs of a WLAN network; and 
[0092] (3) information about a nearby local communications access device, such as D2D device information and in-vehicle communications access device information. 
[0093] 3. The wireless terminal determines the service capability of the accessible access node according to access node information in the system information that is broadcast by the cell.

[0135] If the service capability of the current access node supports the device type and/or the service type of the wireless terminal, step S307 is performed; or if the service capability of the current access node does not support the device type and/or the service type of the wireless terminal, step S309 is performed.
[0139] If there is the another access node having the service capability that supports the device type and/or the service type of the wireless terminal, step S311 is performed;

	Thus, it is clear that Duan has taught the UE receivies the information of at least one of other network nodes (with service capability information, potentially supporting a required network service), from the [current] network node (paragraphs receiving” information of at least one of the other network nodes/entities, of amended independent claim 1 through combination of references.
Regarding claim 1, the Applicant further argued that “...Duan in paragraphs [0135]-[0136] and [0147]-[0148] describes “if the service capability of the current access node supports the device type and/or the service type of the wireless terminal, step S307 is performed”. S307: Determine the current access node access node as a target access node; and go step S315. S315: Access a wireless communications network by using the target access node. In step S315, if the target access node is not the current access node, it may be implemented, by reselecting a cell by the wireless terminal or triggering, by using a network, the wireless terminal to redirect to or switch to another access network, that the wireless terminal accesses the wireless communications network by using the target access node. Alternatively, the wireless terminal may establish a wireless connection to the target access node while maintain a wireless connection to the current access node”.
It is respectfully submitted that Duan teaches under the condition of the current access node supports the device type and/or the service type of the wireless terminal but the target access node is not the current access node, the wireless terminal redirects to or switches to another access network by using the target access node. Thus, the condition for redirecting to or switching to another access network (analogized to “perform at least one of a plurality of mobility management procedures” of claim 1 as previously presented) of Duan is different from the condition of amended independent claim 1. Therefore, Duan does not teach the condition for “perform at least one of a plurality of mobility management procedures”, as recited in amended independent claim 1” (emphasis added) (See Remarks, pages 15-16).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above. Duan clearly teaches on Fig. 3 and paragraphs [132-149] as follows:

    PNG
    media_image1.png
    893
    572
    media_image1.png
    Greyscale


[0133] The access node accessible by the wireless terminal includes a current access node and another locally accessible access node. The another access node may be a 3GPP access node, or may be a non-3GPP access node, or may be a local communications access device. 
[0134] S305. Determine whether a service capability of a current access node supports the device type and/or the service type of the wireless terminal. 
[0135] If the service capability of the current access node supports the device type and/or the service type of the wireless terminal, step S307 is performed; or if the service capability of the current access node does not support the device type and/or the service type of the wireless terminal, step S309 is performed. 
[0136] S307. Determine the current access node as a target access node; and go to step S315. 
[0137] If the service capability of the current access node supports the device type and/or the service type of the wireless terminal, the wireless terminal directly determines the current access node as the target access node, and the wireless terminal continues to camp on the current access node, so as to prevent the wireless terminal from switching access nodes, thereby reducing signaling overheads. 
[0138] S309. Determine whether there is another access node having the service capability that supports the device type and/or the service type of the wireless terminal. 
[0139] If there is the another access node having the service capability that supports the device type and/or the service type of the wireless terminal, step S311 is performed; 
[0140] or if there is no other access node having the service capability that supports the device type and/or the service type of the wireless terminal, the process ends. 
[0141] S311. Perform signal power measurement and/or signal quality measurement on the another access node having the service capability that supports the device type and/or the service type of the wireless terminal. 
[0142] Step S311 may be performed before step S303, and a sequence of performing step S311 is not limited herein. 
[0143] S313. Determine an access node having maximum signal power and/or optimal signal quality as the target access node. 
[0144] Specifically, if there are multiple access nodes having the service capability that supports the device type and/or the service type of the wireless terminal, the wireless terminal may select, according to signal strength and/or signal quality of a measured access node, an access node having maximum signal strength or optimal signal quality as the target access node. 
[0145] Alternatively, if the access node having the service capability that supports the device type and/or the service type of the wireless terminal has a priority, the priority is sent by the access node to the wireless terminal by using broadcast system information or is sent by a 
[0146] In addition, if there are multiple access nodes having the service capability that supports the device type and/or the service type of the wireless terminal, the wireless terminal may select an access node according to a status of the access node, for example, the wireless terminal selects, according to a load or congestion status of the access node, an access node having relatively low load or a non-congested access node as the target access node. 
[0147] S315. Access a wireless communications network by using the target access node. 
[0148] In step S315, if the target access node is not the current access node, it may be implemented, by reselecting a cell by the wireless terminal or triggering, by using a network, the wireless terminal to redirect to or switch to another access network, that the wireless terminal accesses the wireless communications network by using the target access node. Alternatively, the wireless terminal may establish a wireless connection to the target access node while maintaining a wireless connection to the current access node. 
[0149] In this embodiment of the present invention, the wireless terminal determines, as the target access node according to the device type and/or the service type of the wireless terminal and the service capability of the access node accessible by the wireless terminal, the access node having the service capability that supports the device type and/or the service type of the wireless terminal, and accesses the wireless communications network by using the target access node. Therefore, the wireless terminal autonomously selects an access node having a service capability that can meet a communication requirement of the wireless terminal to access the wireless communications network, thereby improving communication quality of service of the wireless terminal. 
	Thus, Duan clearly teaches that when the required network slice/service of the UE is not supported by the [current] network node (i.e. current access node), the steps s309-s315 are performed (paragraph [135]), which is to perform a mobility management procedure to handover/select a new master node (see steps 309-s315, paragraphs [138-149]) and when the required network slice/service of the UE is supported by the [current] network node (i.e. current access node), only part of the step s315 is performed, which is to access the current network node, no mobility management procedure(s) is performed (paragraph [147] and Fig. 3). As such, it is clear, that when the target access node is not the current access node, the steps s309-s315 are performed, under the condition of the required network slice/service of the UE is not not under the condition of the current access node supports the device type and/or the service type of the wireless terminal as erroneously allegedly the Applicant. Therefore, the condition for redirecting to or switching to another access network of Duan is similar from the condition of amended independent claim 1. 
	Accordingly, Duan has clearly taught the condition (when the required network slice/service of the UE is not supported by the [current] network node) for perform at least one of the plurality of mobility management procedures”, as recited in amended independent claim 1.
Applicant’s arguments with respect to limitation of “S-NSSAI” (i.e. Watfa, see Remarks, pages 16-17) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and in further view US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee).
Regarding claim 1, Duan teaches a user equipment (UE) (wireless terminal/UE, Fig. 6 and paragraph [186]) comprising:
a non-transitory machine-readable medium (memory 22, paragraphs [164, 187, 198] and Fig. 6) storing computer-executable instructions (for storing computer instructions, paragraphs [164, 187, 198]); 
 (processor 21, paragraphs [164, 187, and 198] and Fig. 6) coupled to the non-transitory computer-readable medium (coupled with the memory 22, Fig. 6), and configured to execute the computer-executable instructions to (the processor 21 is configured to execute the computer instructions stored on the memory to perform a method, paragraphs [164, 187, and 198]):
determine whether a required network slice/service of the UE is supported by a network node (the processor of the UE, executes the computer instructions, to determine whether a network service requested by the UE is supported by a current access node, paragraphs [130-134] and Fig. 3, step s305);
receive, from the network node, information of at least another network node with the information for uniquely identifying required network slice/service, (the UE with the processor receives, from the current access node, the service capability(s)/network service capabilty(s) supported by a neighboring cell(s), paragraph [90]); and  
perform at least one of a plurality of mobility management procedures based on the information of the at least another network node received from the network node, when the required network slice/service of the UE is not supported by the network node (the processor of the UE, executes the computer instructions, to perform a function of selecting/reselecting of access node when the network service requested by the UE is not supported by the [current] access node/cell, paragraphs [135, 138-149] and Fig. 3, step s305, s309, s311, s313, s315);
wherein the plurality of mobility management procedures includes:
(selecting another access node to act as serving/source access node, when the network service requested by the UE is supported by another access node/neighboring cell, paragraphs [137-140], or establishing a wireless connection to the target access node while maintaining a wireless connection to the current access node, i.e. intra-MN handover without MN change, paragraph [148]);
changing an anchor node of the UE to a target new radio (NR) next generation node B (gNB) or a target evolved long term evolution (eLTE) evolved node B (eNB) (changing the current access node to a target access node, paragraphs [137-140], that is capability with 4G and/or 5G, paragraphs [72-74]).
However, Duan does not explicitly teach the required network slice/service “being uniquely identified by information”, the information of at least another network node is received “when the required network slice/service of the UE is not supported by the network node” and information of another network node “that supports the required network slice/service of the UE”.
Chun teaches a user equipment (UE) (terminal/UE, Fig. 11-14 and paragraphs [154, 168]) comprising:
a non-transitory computer-readable medium (memory, paragraphs [187, 192] and Fig. 14) storing computer-executable instructions (stores executable instructions, paragraphs [190-192]);
at least one processor (processor, paragraphs [187, 191-192]) coupled to the non-transitory computer-readable medium (the memory is coupled to the processor, Fig. 14 and paragraphs [187, 190-192]), and configured to execute the computer-executable instructions to (the processor is configured to execute the executable instructions stored on the memory to perform the following functions, paragraphs [191-192]):
receive, from a network node (the UE with the processor, receives from a network entity/cell 200, paragraphs [170-171]), information of at least another network node that supports a required network slice/service of the UE (a reject message indicating at least a new cell/network entity that is capable to provide a required network slice/service of the UE, paragraphs [171-172, 182]) with information for uniquely identifying the required network slice/service (wherein the reject message is also including information indicating that the required network slice/service, i.e. sponsored connectivity service, is available/supported by another site/network entity, paragraphs [171-172, 182]), when the required network slice/service of the UE identified by the information of the UE is not supported by the network node (when the network entity/cell 200 is not supporting the required network slice/service of the UE identified by the information indicated by the UE, paragraphs [149, 171-172, 182]); and
perform at least one of a plurality of mobility management procedures based on the information of the at least another network received from the network node, when the required network slice/service identified by the information of the UE is not supported by the network node (the UE with the processor, selects a new cell/network entity for communication based on the information in the reject message when the network node does not support the required network slice/service of the UE identified by the information indicated by the UE, i.e. does not support the sponsored connectivity network service, paragraphs [172, 182]).
being uniquely identified by information,  receiving, from a network node, information of at least another network node that supports the required network slice/service of the UE, when the required network slice/service of the UE is not supported by the network node as taught by Chun, with the teachings of receiving information of the at least one neighboring network node as taught by Duan, for a purpose of improving communication efficiency by providing the information of network node that supports the required network slice/service of the UE, thus, the UE can quickly identify the network node that supports the required network slice/service of the UE (see Chun, paragraph [172]). 
However, the combination of Duan and Chun does not explicitly teach the information includes “Single Network Slice Selection Assistance Information (S-NSSAI)”.
Lee teaches a required network slice/service being uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI) of a UE (UE/WTRU sends a request for a required network slice/service by including an S-NSSAI information in the request, paragraphs [85, 87, 88], provisional 62/472,954, paragraphs [82-88], wherein the S-NSSAI is uniquely identifying network slice/service, paragraphs [85, 87, 88], provisional 62/472,954, paragraphs [82-88]).  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the required network slice/service being uniquely identified by Single Network Slice  uniquely identified as taught by combination of Duan and Chu, for a purpose of increasing efficiency in identifying the network slice by using the Single Network Slice Selection Assistance Information, thus increasing compatibility of the teachings by enabling the teachings to be compatible with the network/system that using the S-NSSAI for uniquely identifying the required network slice/service (see Lee, paragraphs [85, 87, 88], provisional 62/472,954, paragraphs [82-88]).  
Regarding claim 5, the combination of Duan, Chun and Lee further teaches wherein the network node is connected to a fifth generation (5G) core network that supports network slicing (wherein the current access node is connected to an 5G core network that supports network slicing, see Duan, paragraphs [72, 109, and 116], see Lee, paragraphs [4, 35, 42, 55], provisional 62/472,954, paragraphs [3, 32, 39, 53]).
Regarding claim 6, Duan further teaches wherein selecting the MN or selecting or reselecting the SN comprises the UE measuring signals from a list of neighboring network nodes broadcast or unicast by the network node (the wireless terminal measures signal power and/or signal quality on neighbor access nodes that support the network service(s) requested by the wireless terminal, paragraphs [100-101, 126, 141]) and selecting the MN or selecting or reselecting the SN based on the measurement (the wireless terminal selects another access node to act as serving/source access node based on measured signal power and/or signal quality, paragraphs [143-144]).
Regarding claim 10, Duan teaches a network node (a serving access node, paragraph [90]) comprising:
(a memory for storing computer instructions, paragraph [198]);
at least one processor coupled to the non-transitory computer-readable medium, and configured to execute the computer-executable instructions to (a processor is configured to execute the computer instructions stored on the memory to perform the following functions, paragraph [198]):
provide network slice capability of the network node to a user equipment (UE), the network slice capability indicating at least one network slice/service supported by the networks node (providing network service capability of the serving cell/current access node to a UE, paragraphs [85, 90, 100, 120, 132]); and 
transmit, to the UE, information of at least another network node with information identifying network slice/service (the current access node transmits the information regarding a service capability/service capability supported by a neighboring cell(s), paragraphs [90, 120]).
However, Duan does not explicitly teach that the information of at least another network node is transmitted “when the required network slice/service identified by information of the UE is not supported by the network node” and information of another network node “that supports the required network slice/service of the UE”.
Chun teaches a network node transmits to a UE (a network entity/cell 200 transmits to a UE, paragraphs [170-171]), information of at least another network node that supports the required network slice/service of the UE (a reject message that indicating at least a new cell/network entity that is capable to provide a required network slice/service of the UE, paragraphs [171-172, 182]) with information for uniquely (wherein the reject message is also including information indicating that the required network slice/service, i.e. sponsored connectivity service, is available/supported by another site/network entity, paragraphs [171-172, 182]), when the required network slice/service identified by the information of the UE is not supported by the network node (when the network entity/cell 200 is not supporting the required network slice/service of the UE identified by the information indicated by the UE, paragraphs [149, 171-172, 182]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of  transmitting, from the network node to the UE, information of at least another network node that supports the required network slice/service of the UE, when the required network slice/service identified by the information of the UE is not supported by the network node as taught by Chun, with the teachings of transmitting information of the at least one neighboring network node as taught by Duan, for a purpose of improving communication efficiency by providing the information of network node that supports the required network slice/service of the UE, thus, the UE can quickly identify the network node that supports the required network slice/service of the UE (see Chun, paragraph [172]). 
However, the combination of Duan and Chun does not explicitly teach the information includes “Single Network Slice Selection Assistance Information (S-NSSAI)”.
Lee teaches a required network slice/service being uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI) of a UE (UE/WTRU sends a request for a required network slice/service by including an S-NSSAI information in the request, paragraphs [85, 87, 88], provisional 62/472,954, paragraphs [82-88], wherein the S-NSSAI is uniquely identifying network slice/service, paragraphs [85, 87, 88], provisional 62/472,954, paragraphs [82-88]).  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the required network slice/service being uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI) as taught by Lee, with the teachings of the required network slice/service being uniquely identified by the information as taught by combination of Duan and Chu, for a purpose of increasing efficiency in identifying the network slice by using the Single Network Slice Selection Assistance Information, thus increasing compatibility of the teachings by enabling the teachings to be compatible with the network/system that using the S-NSSAI for uniquely identifying the required network slice/service (see Lee, paragraphs [85, 87, 88], provisional 62/472,954, paragraphs [82-88]).  
Regarding claim 12, the combination of Duan, Chun and Lee further teaches wherein the network node is connected to a fifth generation (5G) core network that supports network slicing (wherein the current access node is connected to a fifth generation (5G) core network that supports network slicing, see Duan, paragraphs [72, 109, and 116], see Lee, paragraphs [4, 35, 42, 55], provisional 62/472,954, paragraphs [3, 32, 39, 53]).
claim 17, Duan further teaches broadcast or unicast network slice support information of at least one neighboring network node to the UE (broadcasts supporting information of neighboring cell(s), see Duan, paragraphs [89-90]).
Regarding claim 18, the combination of Duan, Chun and Lee further teaches wherein the at least one neighboring network node is connected to a fifth generation (5G) core network that supports network slicing (wherein the neighboring/target network node is connected to a fifth generation (5G) core network, see Duan, paragraphs [72, 109, 111, 116], wherein the fifth generation core network supports network slicing, see Duan, paragraph [116], see Lee, paragraphs [4, 35, 42, 55], provisional 62/472,954, paragraphs [3, 32, 39, 53]).

Claims 2, 4, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2019/0174554 A1 to Deenoo et al. (hereafter refers as Deenoo).
Regarding claim 2, the combination of Duan, Chun and Lee further teaches wherein the at least one processor is further configured to execute the computer-executable instructions to:
receive network capability in SI broadcast by the network node (receiving system information broadcasted by the current access node, see Duan, paragraphs [89-90, 100]); and
(wherein the system information indicates one or more services supported by the current access node, see Duan, paragraphs [90, 100]).
However, the combination of Duan, Chun and Lee does not explicitly teach “send a System Information (SI) request to the network node”, “other” SI broadcast and the network capability is network “slice” capability.
Deenoo teaches a user equipment sends a System Information (SI) request to a network node (the UE sends a request for system information to a network node, paragraphs [342, 343, 350, 352]); and
receives network slice capability in other SI broadcast by the network node (receiving network slice capability in other SI broadcast or minimum SI by the network node, paragraphs [342, 343, 350, 352]); 
wherein the network slice capability indicates one or more network slices or services supported by the network node (wherein the network slice capability indicating one or more network slices/services supported by the network node, paragraph [322]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending a System Information (SI) request to the network node, receiving network slice capability in other SI broadcast by the network node and the network slice capability as taught by Deenoo, with the teachings of receiving network capability in SI broadcast or unicast by the network node as taught by the combination of Duan, Chun and Lee, for a purpose of saving energy for the network node by providing the SI when requested by (see Deenoo, paragraphs [322, 337]). 
Regarding claim 4, the combination of Duan, Chun and Lee further teaches receive the network support information of the at least one neighboring network node from the other SI broadcast or unicast by the network node (receiving system information broadcasted by the current access node indicates at least service capability(s) of neighboring access node, see Duan, paragraphs [89-90, 100]); and
determine, based on the network slice support information, whether the required network slice/service of the UE is supported by the at least one neighboring network node (determining by the UE, based on the received system information, whether the network service of the UE is supported by the neighboring access node, see Duan, paragraphs [100, 126, 138]).
However, the combination of Duan, Chun and Lee does not explicitly teach “send a radio resource control (RRC) message to the network node to request network slice support information of at least one neighboring network node” and the network capability is network “slice” capability.
Deenoo teaches a user equipment comprising:
a non-transitory machine-readable medium (memory, paragraph [41]) storing computer-executable instructions (for storing computer instructions, paragraph [41]); 
at least one processor(processor, paragraph [41]) coupled to the non-transitory computer-readable medium (coupled with the memory, paragraph [41]), and configured to execute the computer-executable instructions to (the processor is configured to execute the computer instructions stored on the memory to perform a method, paragraph [41]):
send a radio resource control (RRC) message (sending a RRC message to request, paragraph [382]) to the network node (to a serving cell, paragraph [352]) to request network slice support information of at least one neighboring network node (for system information of neighboring cells, paragraph [352, 365], system information including network slice supporting information, paragraphs [296, 322, 349, 633]);
receive the network slice support information of the at least one neighboring network node from the other SI broadcast or unicast by the network node (receiving the network slice supporting information from the other SI broadcast, paragraphs [296, 322, 349, 352]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of  sending a radio resource control (RRC) message to the network node for network slice support information of at least one neighboring network node and the network slice capability as taught by Deenoo, with the teachings of receiving the network support information of the at least one neighboring network node from the other SI broadcast or unicast by the network node as taught by the combination of Duan, Chun and Lee, for a purpose of only providing SI of the neighboring network node based on the request, thus reducing unnecessary signaling (see Deenoo, paragraphs [352, 365]) and to service the UE via plurality of radio access technologies by using network slice configuration (see Deenoo, paragraphs [199, 217]). 
claim 13, the combination of Duan, Chun and Lee further teaches broadcast or unicast the network slice capability via System Information (SI) (the network slice capability is broadcasted via SI, see Duan, paragraphs [84, 87, 103]).
However, the combination of Duan, Chun and Lee does not explicitly teach the SI is “minimum” SI or “other” SI.
Deenoo teaches the System Information (SI) is a minimum system Information (SI) or other SI (broadcasting a system information (SI) via minimum SI or other SI, paragraphs [322, 342, 343, 350, 352]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the SI is a minimum SI or other SI as taught by Deenoo, with the teachings of broadcast or unicast the network slice capability via SI as taught by combination of Duan, Chun and Lee, for a purpose of saving energy for the network node by providing the SI when requested by the UE and minimizing information transmitted by network node by only providing the system information when needed (see Deenoo, paragraphs [322, 337]). 
Regarding claim 16, the combination of Duan, Chun and Lee further teaches broadcast or unicast the network slice capability in system information (SI) to the UE (the current access node broadcasts the system information including network slice capability to the UE, see Duan, paragraphs [89-90, 100]).  
However, the combination of Duan, Chun and Lee does not explicitly teach “receive an SI request from the UE” and “other” SI.
Deenoo teaches a network node receives a System Information (SI) request from the UE (the network node receives a system information request from the UE, paragraphs [342, 343, 350, 352]) and broadcasts or unicasts the network slice capability in other SI to the UE (the network node broadcast other SI indicating one or more network slices/services supported by the network node, paragraphs [342, 343, 350, 352]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the system information (SI) request from the UE and other SI as taught by Deenoo, with the teachings of receiving network capability in SI broadcast or unicast by the network node as taught by the combination of Duan, Chun and Lee, for a purpose of saving energy for the network node by providing the SI when requested by the UE and minimizing information transmitted by network node by only providing the system information when needed (see Deenoo, paragraphs [322, 337]). 

Claims 3 and 14 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun), US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) and US 2019/0174554 A1 to Deenoo et al. (hereafter refers as Deenoo) as applied to claims above, and further in view of US 2018/0176858 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 3 and 14, the combination of Duan, Chun, Lee and Deenoo does not explicitly teach that the system information includes at least “network slice indication”.
(network node transmits system information includes network slice IDs associated with network slices supported by the radio node, paragraph [125]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the system information includes the Network Slice Indication as taught by Wang, with the teachings of the minimum SI or the other SI as taught by the combination of Duan, Chun, Lee and Deenoo, for a purpose of using the network slice indication to specify which slice/service is supported by the network node, thus be compatible with the mobile standards that using the network slice ID as an indication of which slice/service is supported by the network node (see Wang, paragraphs [63-65, 125]). 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2018/0270894 A1 to Park et al. (hereafter refers as Park) and US 2019/0014515 A1 to Zee et al. (hereafter refers as Zee). 
Regarding claims 7 and 19, the combination of Duan, Chun and Lee further teach a fifth generation (5G) core network that supports network slicing (wherein the current access node is connected to a 5G core network that supports network slicing, see Duan, paragraphs [72, 109, and 116]).
a radio access network (RAN) notification area update through the first generation (5G) core network, the RAN notification area update includes at least one of a list of NR gNB/cell identifiers (IDs) or a list of RAN area IDs”.
Park teaches a UE receives a radio access network (RAN) notification area update (a UE when moves outside of an RAN area, it performs a RAN area update, paragraph [161], in which the UE receives RAN notification area update, paragraphs [162-167]) through a fifth generation (5G) core network (via a 5G core network, paragraphs [51, 152]), the RAN notification area update includes at least one of a list of NR gNB/cell IDs or a list of RAN area IDs (wherein the RAN notification area update including a list of cell IDs and list of Tracking Area IDs, paragraphs [163, 169]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of UE receives a radio access network (RAN) notification area update through fifth generation (5G) core network, the RAN notification area update includes at least one of a list of NR gNB/cell identifiers (IDs) or a list of RAN area IDs as taught by Park, with the teachings of combination of Duan, Chun and Lee, for a purpose of providing the UE with at least one of a list of NR gNB/cell IDs or a list of RAN area IDs when the UE have changed its RAN, thus improving connectivity of the UE (see Park, paragraphs [162-167, 169]). 
However, the combination of Duan, Chun, Lee and Park does not explicitly teach wherein the list of NR gNB/cell identifier (IDs) “corresponds to a list of NR gNBs/cells that support the required network slice/service of the UE”, and the list of RAN area a list of RAN areas that support the required network slice/service of the UE”.
Zee teaches a UE receives a notification area update (UE receives message during track area update procedure, paragraph [154, 157, 174]), the notification area update includes at least one of a list of NR gNB/cell identifiers (IDs) (the message includes list of cell IDs, paragraphs [93, 191, 194]) or a list of area IDs (the message includes list of cell IDs and list of tracking area ID, paragraphs [29, 37, 140]), the list of NR gNB/cell IDs corresponds to a list of NR gNBs/cells that support the required network slice/service of the UE (list of cell IDS corresponds to a list of cells that support the slice/service of the UE, paragraphs [191, 200, 208]), and the list of area IDs corresponds to a list of RAN areas that support the required network slice/service of the UE (list of Tracking area IDs corresponds to a list of tracking areas that support the network slice/service of the UE, paragraphs [157, 158, 164, 192]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the list of NR gNB/cell IDs corresponds to a list of NR gNBs/cells that support the required network slice/service of the UE, and the list of RAN area IDs corresponds to a list of RAN areas that support the required network slice/service of the UE as taught by Zee, with the teachings of combination of Duan, Chun, Lee and Park, for a purpose of improving selecting of the cell(s) or access node for connection when the UE had changed its area, by providing the list of cells or area that support the required network slice/service of the UE (see Zee, paragraphs [157, 158, 164, 192, 191, 208]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2017/0367036 A1 to Chen et al. (hereafter refers as Chen).
Regarding claim 8, the combination of Duan, Chun and Lee further teaches a Non-Access Stratum (NAS) of the UE provides information of the required network slice/service to an Access Stratum (AS) of the UE (a NAS of the UE provides attach request to an AS of the UE, paragraphs [154-156, 168-169] and Fig. 11, 13);
the AS receives signals from the network node (RRC layer, see Duan, paragraph [96], receives system information broadcasted by the current access node via RRC connection setup message, see Duan, paragraphs [89-90, 96, 100]); and 
the AS identifies the required network slice/service through Bitmap from the signals (RRC layer identifies the required network service through bitmap from the system information, see Duan, and paragraph [104]).
However, the combination of Duan, Chun and Lee does not explicitly teach the AS “monitors” signals from the network node and identifies the required network slice/service “through at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice” Bitmap from the signals.
Chen teaches a UE monitors signals from the network node (UE listens from system information message broadcasted by a radio access node, paragraphs [38, 45, 99]) and identifies the required network slice/service through at least one of a Slice Identifier (ID) from the signals (using the system information broadcasted by the radio access node to identify the network slice/service supported by the radio access node, through slice id, paragraph [99]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the UE monitors signals from the network node and identifies the required network slice/service through at least one of a Slice Identifier (ID) from the signals as taught by Chen, with the teachings of AS receives signals from the network node and AS identifies the required network slice/service through Bitmap from the signals as taught by combination of Duan, Chun and Lee, for a purpose of enabling the UE to discover the system information during the low-power mode, thus be ready for connection when needed, thus reducing time for setting up the connection (see Chen, paragraphs [38, 45, 99]). 

Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2018/0376407 A1 to Myhre et al. (hereafter refers as Myhre).
Regarding claims 9 and 20, the combination of Duan, Chun and Lee does not explicitly teach the UE is “configured to have a list of barred cells that do not support the required network slice capability” to the UE.
	However, Myhre teaches an UE is configured to have a list of barred cells that do not support the required network slice capability to the UE (the UE receives a list of barred services for each cell, paragraphs [75, 85, 86], thus enable the UE to configured with list of barred cells that do not support the network slice(s) of the UE, paragraph [85]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the UE is configured to have a list of barred cells that do not support the required network slice capability to the UE as taught by Myhre, with the teachings of combination of Duan, Chun and Lee, for a purpose of allowing the UE to receive a barring status of each service in each cell, thus increasing efficiency in selecting/reselecting of access node for connection (see Myhre, paragraphs [85-86] and Fig. 16). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2019/0132790 A1 to Lee et al. (hereafter refers as Lee’790).
Regarding claim 11, the combination of Duan, Chun and Lee does not explicitly teach wherein the network node is “in a master cell group or a secondary cell group”.
Lee’790 teaches a network node is in a master cell group or a secondary cell group (a base station is a master cell group and is configured to perform a function of network slicing management, paragraphs [73-76, 104, 109-112]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of  (see Lee, paragraphs [104-106]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan) in view of US 2018/0139797 A1 to Chun et al. (hereafter refers as Chun) and US 2018/0270666 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2013/0242884 A1 to Ekici.
Regarding claim 15, the combination of Duan, Chun and Lee further teaches is broadcast or unicast the network slice capability through a Signaling (the network slice capability is broadcasted via SI, see Duan, paragraphs [89-90]).
However, the combination of Duan, Chun and Lee does not explicitly teach the signaling is Signaling “Radio Bearer (SRB)”.
Ekici teaches broadcast or unicast system information through a Signaling Radio Bearer (SRB) (transmitting system information through a SRB transmission, paragraphs [42, 59, 66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of broadcast or unicast system information through a Signaling Radio Bearer (SRB) as taught by Ekici, with the teachings of the network slice capability is broadcast or (see Ekici, paragraphs [56-59, 66]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0113046 A1 to Ahmed et al. teaches the UE receives, from the network node, information of at least another node that supports the required network slice/service of the UE, when the required network slice/service of the UE is not supported by the network node (see paragraphs [68, 91-92]).
US 2017/0303259 A1 discloses the required network slice is uniquely identified by S-NSSAI (paragraphs [105, 106, 108]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        May 21, 2021